Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21650 ASA Limited (Exact name of registrant as specified in charter) 400 S. El Camino Real, Suite 710, San Mateo, CA 94402-1708 (Address of principal executive offices) (Zip Code) JPMorgan Chase Bank, N A 3 MetroTech Center, 6 th Floor Brooklyn, NY 11245 (Name and address of agent for service) Registrants telephone number, including area code: (650) 376-3135 Date of fiscal year end: November 30, 2010 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments ASA Limited Schedule of Investments (Unaudited) August 31, 2010 Name of Company Shares/ Principal Amount Fair Value Percent of Net Assets Common Shares & Warrants Gold and Silver investments Gold mining, exploration, development and royalty companies Australia Newcrest Mining Limited - ADRs $ % Canada Agnico-Eagle Mines Limited Anatolia Minerals Development Limited, (1) Barrick Gold Corporation Eldorado Gold Corporation Detour Gold Corporation (1) Gammon Gold Inc(1) Goldcorp Inc. Golden Star Resources Limited (1) IAMGOLD Corporation Kinross Gold Corporation NovaGold Resources Inc. (1)(2)(3) Osisko Mining Corporation (1) Yamana Gold Inc. Channel Islands Randgold Resources Limited - ADRs Latin America Compania de Minas Buenaventura S.A.A.-ADRs South Africa AngloGold Ashanti Limited Gold Fields Limited United States Newmont Mining Corporation Royal Gold Inc. Total gold mining, exploration, development and royalty companies (Cost $194,355,220) Silver mining, exploration and development companies Canada Tahoe Resources Inc. (1) Tahoe Resources Inc. (1)(2)(3) Total silver mining, exploration and development companies (Cost $3,498,297) Total gold and silver investments (Cost $197,853,517) Platinum and Palladium investments (PGMs) Platinum and Palladium mining companies South Africa Angelo Platinum Limited (1) Impala Platinum Holdings Limited United Kingdom Lonmin PLC  ADRs (1) Exchange Traded Funds  PGMs ETFS Palladium Trust (1) ETFS Platinum Trust (1) Total platinum and palladium investments (Cost $10,105,591) Diversified Mineral Resources Companies United Kingdom Anglo American plc (Cost $1,762,502) Total common shares (Cost $209,721,610) Convertible Securities Gold mining companies Canada NovaGold Resources Inc. 5.50% Senior Convertible Notes, due 5/01/2015 (Cost $15,000,000) Total investments (Cost $224,721,610) (3) Cash, receivables, and other assets less liabilities Net assets $ % ADR-American Depository Receipt Non-income producing security Securities restricted as to public resale. The aggregate market value of restricted assets was $20,167,916 at August 31, 2010, representing 3.4% of net assets. At August 31, 2010, the Company held investments in restricted securities valued in accordance with procedures approved by the Companys Board of Directors as reflecting fair value, as follows: Issuer Shares Cost Acquisition Date Value Per Unit Value Tahoe Resources Inc. 5/28/10 NovaGold Resources Inc. 7/13/10 Cost of investments shown approximates cost for U.S. federal income tax purposes, determined in accordance with US federal income tax principles. Gross unrealized appreciation of investments and gross unrealized depreciation of investments at August31, 2010 were $366,508,064 and $6,555,430 respectively, resulting in net unrealized appreciation on investments of $359,952,634. Security Valuation Portfolio securities listed on U.S. and foreign stock exchanges are generally valued at the last reported sale price on the date for which the valuation is being made on the exchange on which the securities are primarily traded, or the last reported bid price if a sale price is not available. Securities traded over the counter are valued at the last sale price or the last reported bid price if a sale price is not available. Securities listed on foreign stock exchanges may be fair valued based on significant events that have occurred subsequent to the close of the foreign markets. Securities for which current market quotations are not readily available are valued at their fair value as determined in good faith by, or in accordance with procedures approved by, the Companys Board of Directors. If a security is valued at a fair value, that value is likely to be different from the last quoted price for the security. Various factors may be reviewed in order to make a good faith determination of a securitys fair value. These factors include, but are not limited to, the nature of the security; relevant financial or business development of the issuer; actively traded similar or related securities; conversion rights on the security; and changes in overall market conditions. Where the Company holds securities listed on foreign stock exchanges and American Depository Receipts (ADRs) representing these securities are actively traded on the New York Stock Exchange, the securities normally are fair valued based on the last reported sales price of the ADRs. The difference between cost and current value is reflected separately as net unrealized appreciation (depreciation) on investments. The net realized gain or loss from the sale of securities is determined for accounting purposes on the identified cost basis. In accordance with U.S. GAAP, fair value is defined as the price that the Company would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entitys own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Companys investments. The inputs are summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, credit risk, etc.) Level 3  significant unobservable inputs (including the Companys own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the Companys investments at market value: Investments in Securities Measurements at August 31, 2010 Description (1) Level 1 Level 2 Level 3 Level 4 Common Shares Gold and silver investments $ 353,237,206 $ 133,139,140 $  $ 486,376,346 Platinum and palladium investments 63,288,841 4,448,796  67,737,637 Diversified mineral resources companies  14,897,260  14,897,260 Convertible Securities Gold mining companies  15,663,000  15,663,000 Total $ 416,526,047 $ 168,148,196 $  $ 584,674,243 See schedules of investments for country classifications. Risk It is a fundamental policy of the Company that at least 80% of its total assets be invested in securities of companies engaged, directly or indirectly, in the exploration, mining or processing of gold or other precious minerals and/or in other gold and precious mineral investments.
